Title: To George Washington from Alexander Spotswood, 16 September 1798
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Sunday Newpost Septr 16. 1798

your favour of the 14th was forwarded to me last evening by Mr Park—and which I now proceed to answer—tho not so Fully as you or myself wish.
My overseer Roger Farril accepts your Terms—and will be with you Soon after christmas—but Says, should Richard Rhodes decline your Bussiness—he shall give the preference to the Farm at £45 pr year &c.
From Rhodes I have received no Answer to my letters; I shall write again to day—and on Monday week will write you again—I shall also write this day to Mr Richards—and desire him to Send

the young man who engages as a Joiner to my house to receive a letter from me; and proceed on immediately to Mount Vernon—Mr Richards is much to be depended on—and from the appearance, & deportment of this Young man who is Single I Flatter myself he will please you.
I Feel much Flattered, by your confidence; in a repetition of your request—that I would put on Paper Such officers, with there grades that served in the Revolutionary war with Celebrity—I recollect Speaking to you much in the praise of a gentleman who Served in my Regiment. but at that time I could say nothing of his political Sentiments—Since, I have Seen a peice published in the papers with his Signature—which denote him no Freind to goverment—therefore, Valluable as I look on him as an officer. I shall pass him over—& begin with Colonels Edwd Carrington & Wm Heth—these are Sensible, genteel men—and who acted in there Stations last war with great Credit—and would be in my opinion an ornament, as well as a great acquisition to the Army—these gentlemen have famylies—and held very lucrative posts under goverment—the former Superviser, the latter Collector at Bermuda Hundred—and as I have reason to beleive, there other property is not great—particularly that of the latter—it is doubtful whether they would Relinquish there present profitable Situations, for a post in the Army.
Mr Hoard—this gentleman left the army at the close of the war with the Rank of Captain—he was in Bufords defeat—and I have understood that many of the officers should Say had he commanded; the Tables would have been turned on Tarlton—who contrary to all good faith—so soon as the men had laid down there arms on certain stipulated Conditions, he let his horse loose on them; & began his usual masacre—when this gentleman with his Company alone, flew to there arms—and fought most gallantly—until overpowered, he Taken prissoner, and covered with wounds the marks of which he carries now in his face.
This gentleman lived near me for three years—he is a man of good Sense, very independant in His property, possesses a fine Temper—and I think a respectable man—and altho I cannot Say any thing within my Knowledge, of his millitary Talents—yet certain I am—from his Activity, & Industry—and being well acquainted with Bussiness—that he would be a valluable acquisition in the Staff department—he holds I think the rank of majr in the

80,000 Malitia, that has been drafted as the first requisitiond and he assures me his determination is, to end his days in the Army. if he can get an appointment—and to render his country every Service in his power.
Mr Francis Thornton the Son of Mr F. Thornton of the fall Hill—he possesses a clear & independant Fortune—a gentleman of good Sense & pleasing manners—and fine moral character—he wishes a company—& assures me, as I believe he can raise it very quick.
These four gentlemen I am well acquainted with—I Know they are all much attached to you—and have been uniformly from the begining warm Freinds to Goverment & good order—Mr Green The Younger Son of Colo. John green, now 23 years of age—and in a pretty line of Bussiness in Fredericksburg—he wishes much to get into the army—I can say nothing of this gentleman of my own Knowledge—Farther, than he has a most wining Countenance—appears to be a Sensible Active man, and possesses genteel & easy manners—The gentlemen of Respectability here that I know to be frds to goverment Speak of him in the Highest Terms—not only as a Moral man, but one who has been a uniform and Steady freind to goverment—which he himself has assured me is the case—and with his life he will ever Support—the measures of goverment—If What I have here Said should incline you to promote this gentleman—certain I am—was you to see him—you would recommend—or appt him to a Company without hesitation.
The other Valluable feild officrs that I remember—are all removed to the western Country—those that remain; I can Say nothing for—and certain I am—that if appointments are confined to those alone who Served dureing the war—that the regiment to be raised in this State, will never be officered to your wishes.
If you desire, I will look about & with the assistance of some of my freinds, who are as warm freinds to goverment as myself—endeavour to make out a list of young gentlemen from 17 to 23 years of age who are of genteel & respectable famylies—and of good moral characters, and send you a list of the Same, Speaking of Such as I know myself—and of others agreable to Such information as I get from my freinds—The times are really perrilous—and I well know the Utmost Caution ought & will be observed, in the Military appointments.

for the Jaccobins I am assured, & beleive, are playing Another game—more Serious than any of there past acts.
All of a Sudden they have in these parts become calm—not a Sentance of pollitics—& I am assured; & beleive that vast Numbers of them through the country are new applicants for commissions—and will leave no Stone unturned to get into the army and there make there last effort to sow & rear the Seeds of Sedition.
with my family you are congratulated on yr return of health—which we most devoutly wish, may be of long duration.
Mrs Spotswood &c. unite in there best regards to you Mr[s] Washington, Miss Custis & Washington as well as Sir Yr Sincerely & affect. Hb. st

Alexr Spotwood


P.S. My Son John arrived the last of August at Baltimore from Jamaica—and is now comeing up our river—he has been very fortunate to Steer so often as he has done—clear of a Fraternal Hug.
The only service mr Thornton ever Saw was at the head of his Company agt the insurgents.

